Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action. Claims 1-20 are currently pending and have been rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 8, and 15 include limitations reciting processing data to determine an evaluation, including steps: 
Receiving Input Data …
Processing the input data to generate a record …
Processing the record with one or more models to determine output data …
Performing one or more actions based on the output data…
which is an abstract idea reasonably categorized as 
Mental processes (ie. gathering data and processing it with algorithmic steps in order to generate a prediction) 
Certain methods of organizing human activity (in view of claim 14-15) - legal interactions (including …legal obligations…managing personal behavior…(including social activities, teaching, and following rules or instructions);
Claim 2-7, 9-14, and 16-20 further describe the processing of the data and further narrow the abstract idea.  
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 8, and 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include device, memory, processors, instructions, “machine-learning.”  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   With respect to “machine learning,” this recitation generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).  With respect to Claim 15 “providing to a client device, the output data via an interactive user interface…” these limitations are mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)). 
Claim 2-7, 9-14, and 16-20 do not include additional elements above and beyond claims 1, 8, and 15. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1 8 and 15 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include device, memory, processors, instructions, “machine-learning.”  When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. The “machine learning” is described in Applicant’s Spec, 0029 in such a manner as to indicate this element is sufficiently well-known in the art.   In addition, “machine learning” recites a well-understood, routine, and conventional activity in view of Koister 2013/0085745 - “The clustering performed during task 316 may leverage one or more known techniques or approaches. For example, task 316 may utilize the DBSCAN data clustering algorithm or any suitable data clustering model as appropriate to the particular embodiment”   With respect to Claim 15 “providing to a client device, the output data via an interactive user interface…”  these limitations are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).
Claim 2-7, 9-14, and 16-20 do not include additional elements above and beyond claims 1, 8, and 15. 
Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Misra (2014/0258301) in view of Srinivasan ((2016/0188568)

Regarding Claim 1, Misra discloses: 
receiving, by a device, input data associated with text (Figure 3, 0028-0029 – device 300; processor; computer-readable medium; Figure 5A, 0074 – inputting document(s) for alias analysis; selected portions for analysis, analysis terms/ tags, syntactic/semantic analysis techniques)  
processing, by the device, the input data to generate a record that includes one or more of: 
the input data in a knowledge representation format, 
the input data in a semantic representation format, 
data identifying a feature associated with the input data, 
data identifying an industry classification associated with the input data, 
data identifying an entity of interest associated with the input data; 
(Figures 5C-G (any one of the figures) - generating tagged text sections with a user’s tag list…tagged noun phrases with entity tags… listing each of the tagged terms…replacing tagged terms with root form of the tagged words…listing unique terms) (all are knowledge representation format (figure arrows), semantic representation format (words); feature associated with input data (all data); entity of interest (tag descriptions)) 
processing, by the device, the record, with one or more machine learning models, to determine output data that includes one or more of: 
data indicating that the text is inconsistent, 
data indicating that the text is outdated, 
data indicating a sentiment for the text, 
data indicating a prescriptive nature of the text, 
data indicating a complexity of the text, 
data indicating a misrepresentation in the text, 
data indicating a compliance burden associated with the text, 
data indicating an industry performance impact of the text; 
(Figure 5G-H- latent semantic similarity analysis (0153-0167, Figure 6) determines initial glossary of alias terms (output data), may be edited to create final glossary (output data); 
text is inconsistent- alias terms were inconsistencies (0001, 0014); 
text is outdated-alias terms needs to be edited (Figure 5H); 
text prescriptive nature-the text will be used by designer to design a 
system (0014); 
text complexity- confusing to read with alias words meaning same thing 
(0014); 
text misrepresentation- inconsistent term usage, different for reader to 
understand aliases are the same concept (0001, 0014); misrepresentation- needing to edit alias terms from clusters (Figure 5H); 
text compliance burden-confusing for designer to read with alias words 
meaning same thing (0014); 
industry performance impact (words will used by designer to create 
system) (0014))
and performing, by the device, one or more actions based on the output data. (Figure 5H-I, 0116-0120-editing alias terms to create final glossary; send to client device 210 to replace alias terms in the text) 
Misra does not explicitly state the input data is associated with a legal regulation.  Srinivasan in analogous art discloses this limitation (0037- For example, the document 101 titled “Tax incentives for local manufacturers of solar panels in US” (associated with legal regulation) can be categorized into US manufacturers and government regulations. (associated with legal regulation) Accordingly, the computing device 100 can be configured to determine the impact of the document 101 on the category titled “US manufacturers and government regulations”)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s text input data to include Srinivasan’s legal regulation, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The result would be predictable because a legal regulation is a type of text. 

Regarding Claim 2, Misra discloses: The method of claim 1, further comprising: 
formatting, with one or more natural language processing techniques, the input data into a predetermined format prior to processing the input data. (See Figure 5C-G –  the dividing of the document(s) into sections with words associated to part of speech tags… the listing each of the tagged terms…the replacing tagged terms with root form of the tagged words)

Regarding Claim 3, Misra discloses: The method of claim 1, wherein processing the input data, to generate the record, comprises: identifying, in the input data, text components that describe the text; and generating the input data in the knowledge representation format based on combining the regulation components. (Figure 5A, 0074-the selected portions for analysis, analysis terms, analysis tags, combined in sections and tagged terms (Figure 5C-D)
Misra does not explicitly state the input data is associated with a legal regulation.  Srinivasan in analogous art discloses this limitation (0037- For example, the document 101 titled “Tax incentives for local manufacturers of solar panels in US” (associated with legal regulation) can be categorized into US manufacturers and government regulations. (category for legal regulation) Accordingly, the computing device 100 can be configured to determine the impact of the document 101 on the category titled “US manufacturers and government regulations”) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s text input data to include Srinivasan’s legal regulation, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The result would be predictable because a legal regulation is a type of text.

Regarding Claim 4 Misra discloses: The method of claim 1, wherein processing the input data, to generate the record, comprises: dividing free-form text, for each section of the knowledge representation format, into linguistical forms to generate the input data in the semantic representation format. (Figure 5C-D – each section is divided into lists of tagged terms; See Also Figure 5F-temporary lists-parsed temporary list (knowledge representation) – unique term list (semantic representation)) 

Regarding Claim 5 Misra discloses:  The method of claim 1, wherein processing the input data, to generate the record, comprises one or more of: 
generating the feature based on assigning weights per word or phrase; 
generating the feature based on each different section of the knowledge representation format; 
generating the feature based on grouping words and phrases that are statistically similar; 
or generating the feature based on assigning cannibalism and complementation weighting factors per word and phrase. 
(Figure 5 – tagged text sections with a user’s tag list…tagged noun phrases with entity tags (each different section of the knowledge representation format)) 

Regarding Claim 6 Misra discloses. The method of claim 1. Misra does not explicitly state:  Srinivasan discloses:  wherein processing the input data, to generate the record, comprises: processing the input data, with the one or more machine learning models, to generate the industry classification associated with the input data. 
(0081, 0103- a clusterer associates impact (ie. positive, negative) on different industries (“contexts”)  
(0081-Further, the clause clustering module 1016 can be configured to generate the clause clusters in a way such that a clause from a first cluster is not in context with another clause in a second cluster. As a result, the clause clusters as generated by the clause clustering module 1016 can eliminate false positives.)
 [0113] The methods and systems described herein described herein can be configured to compute the contextual impact of the document. For example, a specific document related to increase in oil prices can create a positive impact in an oil industry whereas the same document can create a negative impact on the oil consumption related industries. The methods and systems described herein can compute all types of impacts of the document depending on the desired context. Further, the methods and systems described herein can be configured to assess the potential impact of the document on a specific concept of interest including the analysis of sentiments of specific stakeholders that may be expressed in the document.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s processing to include Srinavasan’s industry classification, “helping assess the potential impact of the document on a specific concept of interest” (ie. oil industry) including the analysis of sentiments of specific stakeholders that may be expressed in the document.” (0113)

Claim 8 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 9 Misra discloses:  The device of claim 8, wherein the one or more processors, when processing the record, with the one or more machine learning models, to determine the output data, are to: 
select a particular machine learning model from the one or more machine learning models based on a problem statement; process the record, with the particular machine learning model, to generate the data indicating that the legal regulation is outdated.  (Figure 5A – selection of latent semantic analysis is based on all the other data inputted (problem statement); Figure 5G-H-initial glossary of alias terms needs to be edited (outdated))    

    Regarding Claim 10 Misra discloses: The device of claim 8, wherein the one or more processors. Misra does not explicitly state:  Srinivasan discloses: when processing the record, with the one or more machine learning models, to determine the output data, are to: 
process the data identifying the feature associated with the input data, with the one or more machine learning models, to statistically group sentiments indicated by the input data; 
and utilize linguistic models to remove groupings of sentiments that are inconsistent and to determine the data indicating the sentiment for the text.
(0081, 0113- clustering tracking the sentiments (ie. positive, negative) for two industries (“contexts”) separately;
 (0081-Further, the clause clustering module 1016 can be configured to generate the clause clusters in a way such that a clause from a first cluster is not in context with another clause in a second cluster. As a result, the clause clusters as generated by the clause clustering module 1016 can eliminate false positives.)
 [0113] The methods and systems described herein described herein can be configured to compute the contextual impact of the document. For example, a specific document related to increase in oil prices can create a positive impact in an oil industry whereas the same document can create a negative impact on the oil consumption related industries. The methods and systems described herein can compute all types of impacts of the document depending on the desired context. Further, the methods and systems described herein can be configured to assess the potential impact of the document on a specific concept of interest including the analysis of sentiments of specific stakeholders that may be expressed in the document.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s processing to include Srinivasan’s grouping and removing of sentiments, helping track sentiments (ie. positive, negative) in two industries (“contexts”) separately, helping remove false positives (0081), “helping assess the potential impact of the document on a specific concept of interest including the analysis of sentiments of specific stakeholders that may be expressed in the document.” (0113) 

Regarding Claim 11 Misra discloses: The device of claim 8, wherein the one or more processors, when processing the record, with the one or more machine learning models, to determine the output data, are to: 
determine the data indicating the prescriptive nature of the text based on semantic characteristics of the input data, the data identifying the feature associated with the input data, and a similarity criterion. (0014-designer will use design document to create system (prescriptive nature); Figure 5G-syntactic/semantic analysis of unique terms determines alias terms (similarity); based on Figure 5- tagged text sections with a user’s tag list…tagged noun phrases with entity tags (features))

Regarding Claim 12 Misra discloses:  The device of claim 8, wherein the one or more processors, when processing the record, with the one or more machine learning models, to determine the output data, are to: 
process the record, with one of the one or more machine learning models, to determine a readability score for the legal regulation as a function of one or more lengths of sentences and a use of complex words in the legal regulation; and determine the data indicating the complexity of the legal regulation based on the readability score.(0062, 0153, 0187 – from LSI analysis on pairs of terms, alias scores indicate the use of complex words and whether text is difficult to read (0001, 0014)) ; 
 [0187] In some implementations, an overall alias score of one may indicate that the terms, associated with the overall alias score, are alias terms. In some implementations, an overall alias score of zero may indicate that the terms, associated with the overall alias score, are not alias terms. In some implementations, an overall alias score that satisfies a threshold (e.g., greater than 0.5) may indicate that the terms, associated with the overall alias score, are alias terms. In some implementations, an overall alias score that does not satisfy a threshold (e.g., is less than 0.5) may indicate that the terms, associated with the overall alias score, are not alias terms.

Regarding Claim 13 Misra discloses:  The device of claim 8, wherein the one or more processors, when processing the record, with the one or more machine learning models, to determine the output data, are to: 
identify the data indicating the misrepresentation in the legal regulation based on: 
how similar phrases in the legal regulation have potential for misinterpretation (Figure 5G-H, 0001, 0014 –aliases are potentially confusing) 
a linguistic analysis of a grouping of words in the legal regulation that do not correlate. (0153-during latest semantic similarity- those pairs of words that do not correlate) 

Regarding Claim 14 Misra discloses: The device of claim 8, wherein the one or more processors, when performing the one or more actions based on the output data, are to one or more of: 
provide, to a client device, the output data via an interactive user interface that includes a dashboard and a search functionality; 
assign a task associated with the text and based on the output data; (Figure 5H-edit the alias term clusters in initial glossary to create final glossary; set the primary alias) 
or generate, based on the output data, a custom survey campaign for the text.

Claim 15, 16, 18, 19, and 20 stands rejected based on the same citations and rationale as Claims 1 and 14, 3, 9, 11, and 12, respectively.

Claim 7 and 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Misra (2014/0258301) in view of Srinivasan (2016/0188568) in view of Koister (2013/0085745).

Regarding Claim 7 Misra discloses The method of claim 1, wherein processing the record, with the one or more machine learning models, to determine the output data, comprises: processing the record, with multiple unsupervised machine learning models of the one or more machine learning models, to determine the data indicating that the text is inconsistent,
wherein the multiple unsupervised machine learning models include: 
a first latent semantic indexing (LSI) model with a first predetermined threshold, 
a second LSI model with a second predetermined threshold, and 
(Figure 6, 0153, 0156- latent similarity merges different rows/terms with multiple techniques requiring different thresholds (0126-misspelled alias terms based on edit distance threshold between words; 0132- threshold difference between number of words in terms; 0147-0151- explicit alias terms- character pattern within threshold number of words between terms)) 
Misra does not explicitly state: the multiple unsupervised machine learning models include:  a density-based spatial clustering of applications with noise model.
Koister in analogous art discloses this limitation
[0051] Rather than compare only the literal text content of the text-based items, the process 300 calculates the similarity values based on the semantic footprints of the items. In other words, the measure of similarity is influenced by certain non-literal contextual meaning that has been assigned to the various text-based items. This approach is particularly desirable in an enterprise environment where the volume of text-based items may not be large enough to effectively and reliably generate topics using a traditional statistical methodology. In practice, task 314 may result in a similarity graph, chart, or other logical construct that can be reviewed or otherwise processed to cluster the text-based items into one or more topic groups (task 316). The clustering performed during task 316 may leverage one or more known techniques or approaches. For example, task 316 may utilize the DBSCAN data clustering algorithm or any suitable data clustering model as appropriate to the particular embodiment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Koister’s DBSCAN data clustering algorithm to Srinivasan’s machine-learning models, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 stands rejected based on the same citations and rationale as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623